DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 07/12/2022, has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 07/12/2022, is acknowledged.
Claims 1-7, 16-21, 23, 25, 28-32, 37, 38 are pending in this action.  Claim 33 has been cancelled.  Claims 8-15, 22, 24, 26-27, 34-36 have been cancelled previously.  Claims 1-5, 19, 23, 31, 32 have been amended.  Claims 31-32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-7, 16-21, 23, 25, 28-30, 37, 38 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application claims benefit of provisional U.S. Application No. 62/880,982, filed July 31, 2019.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches the use of starch fibers in cleaning products, wherein said starch may be uncross-linked, and wherein surfaces of said fibers can be impregnated with an oil (e.g.,  US 2011/0033509, US 8,197,830). 
The prior art does not teach or suggest the use of cleansing products comprising a fibrous structure comprising uncross-linked starch fibers and having dimensions and basis weight as instantly claimed.  Applicant teaches that said cleansing products can be used for make-up removal from the skin, preferably for eye make-up removal, e.g., for removal long-lasting make-up products such as waterproof mascaras or double-action mascaras, and wherein said cleansing products (i) are sufficiently flexible to be applied under the eye and at each corner of the ocular region of the facial skin; and (ii)  are non-irritant to the mucous membrane of the eye and do not cause any discomfort to the user such as a smarting or stinging sensation.

Rejoinder
Claims 1-7, 16-21, 23, 25, 28-30, 37, 38 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 31 and 32, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/20/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Conclusion
Claims 1-7, 16-21, 23, 25, 28-32, 37, 38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615